Title: Enclosure: Observations on the Potomac River, 3 November 1793
From: Lear, Tobias
To: Washington, George


            
              Observations on the River Potomack—the Country about it—and the City of
                Washington.
              [c.3 November 1793]
            
            The River Potomack forms a junction with the Bay of Chesapeak 150 miles from the Sea.
              From thence to the head of tide-Water is about 160 miles.
            “This River is 7½ miles wide at its mouth; 4½ at Nomony Bay; 3 at Aquia; 1½ at
              Hollowing-Point; 1¼ at Alexandria—and the same from thence to the City of Washington,
              which is within 3 miles of the head of tide Water. It’s soundings are 7 fathoms at the
              mouth; 5 at St Georges Island; 4½ at Lower Matchodic; 3 at Swan’s Point—and the same
              from thence to the City.” (Mr Jeffersons Notes on Virginia)
            From the Capes of the Chesapeak to the City of Washington is upwards of 300 miles;
              but the navigation is easy and perfectly safe. [“]A vessel of 1200 Hogsheads of
              Tobacco has loaded at and sailed from Alexandria, and one of 700 at George Town—which
              is above the City.[“] [(]Report of Committee[)]
            At the City the water rises four feet in a common tide.
            From the City of Washington to Cumberland, a flourishing town at the head of the
              River, is about 230 miles as the River runs.
            Early in life General Washington contemplated the opening of this River from tide
              water to its source, so as to render it navigable for such vessels as were suitable
              for carrying the produce of the Country to the shipping ports below. His public
              employments in the part of the Country through which the Potomack and its branches
              run, had given him a more complete knowledge of this River than almost any other man
              possessed at that time and his mind was strongly impressed with its future importance.
              But the period for undertaking a work of such magnitude had not yet arrived. The
              Country was then but sparsely inhabited; Canals & Locks but little understood,
              especially in America and but few men of property were willing to embark in an
              undertaking, the cost of which they could not clearly calculate, and the profits of
              which were to many doubtful. General Washington however kept the
              object steadily in view, waiting until time & circumstances should enable him to
              bring it forward with a prospect of success. The war with Great Britain took place
              about the time when the importance of this object began to be understood and a
              willingness to embark in it began to appear among men of property. Until the close of
              that war nothing, however, could be attempted in the business. But no sooner had a
              happy termination of it enabled General Washington to retire from his high public
              station, than he resumed this object which had so long before occupied his mind. He
              found Gentlemen of the first property and respectability in the neighbourhood of the
              Potomack, both in Virginia & Maryland, ready to engage in the enterprize. In the
              year 1784 a Company was formed for the purpose of removing the obstructions and
              opening the navigation of the River from its source down to Tide-Water—and an act of
              incorporation passed by the Assemblies of Virginia & Maryland, authorizing the
              Company to take the necessary measures for carrying into effect the objects for which
              they were corporated—and granting to them forever the tolls
              which may arise therefrom; which tolls are fixed by the same law that empowers the
              Company to undertake the business. The sum agreed upon to complete the navigation was
              fifty thousand pounds sterling, divided into five hundred shares of one hundred pounds
              each, to be paid by such instalments and at such times as the Directors of the Company
              Shd find necessary for the prosecution of the work. Ten years were allowed to the
              Company to finish the business.
            The Company have prosecuted their work with great success; And, what is not common in
              undertakings of this nature, they will complete it for something less than the sum
              subscribed. The rate of toll being fixed, and knowing with some accuracy the quantity
              of produce that is now brought by land from those parts of the Country which will of
              course throw the same upon the River, they have a certainty of receiving a handsome
              per Centage on their Capital in the first opening of the River (even without
              calculating upon the articles which will be sent up the River)—and the increase will
              be almost incredible—Those who know the Circumstances of the Country best, and some
              who are not among the most sanguine with respect to the profits of this undertaking, have no doubt of the Capital’s producing fifty per Cent
              annually in less than ten years from the time of the Tolls commencing.
            The principal work in completing the above mentioned navigation is at the Great
              Falls, 14 miles above the City of Washington—at the Little Falls 4 miles above said
              City, and in clearing the River between these two falls. At the Great Falls the water
              falls 72 feet in one mile and an half—and at the Little Falls 36 feet 8 inches in
              about two miles. At the former there will be 6 and at the latter 3 locks. The Locks at
              the Little Falls will be finished this season and fit for use; those at the Great
              Falls are in forwardness—and with the clearing the bed of the River between the two
              Falls, will be completed next year. This will finish the navigation of the main River
              from Cumberland down to tide water, and enable the Company to receive the reward of
              their expense & labour. Bateaux carrying from 150 to 200 barrels of flour already
              pass from Cumberland to the Great Falls—and many thousand barrels of flour have
              actually been brought in boats to the latter place during the present year.
            Besides the main River of the Potomack, its numerous & extensive branches offer
              the prospect of transporting to the main River, and from thence to the Shipping ports,
              an immense quantity of produce.
            The following are the principal Streams which empty into the Potomack, above tide
              water, and the distances to which they are navigable in their natural state, from
              their conflux with the Potomack—Patterson’s Creek, which falls
              into the River ten miles below Cumberland, is navigable twenty miles above its mouth;
                The South Branch, seventeen miles below Cumberland, navigable
              one hundred miles; Cape Capeon, sixty miles below, is navigable twenty miles; Connocochegue, ninety miles below, is navigable twenty four
              miles; Opecan, one hundred & twenty five miles below, is
              navigable twenty five miles from its mouth, and within a few miles of Winchester,
              which, after Lancaster, is the largest inland town in the United States; The Shannandoah, one hundred & thirty miles below, runs into the
              Country at right angles from the Potomack near two hundred miles—and the navigation of
              it for one hundred & fifty miles of that distance is but little interrupted: The
              chief obstru[c]tion is where it enters the Potomack, and so trifling is that compared
              with the great advantages of this noble branch, that its removal,
              and clearing other parts, will not cost more than twenty five thousand dollars. The
              Potomack Company have already made a beginning on this work. The Monocosy one hundred & fifty miles below Cumberland, is navigable thirty
              miles above its mouth. This branch is within two miles of Frederick Town in Maryland,
              one of the largest inland towns in the United States.
            These several Streams as well as the main River, pass through a Country not exceded
              in fertility of soil and salubrity of air by any in America, if by any in the World.
              And no part of America can boast of being more healthy than the Potomack in
                general.
            The number of inhabitants living in the several counties of Virginia & Maryland
              which touch upon the Potomack or its Branches, amount to upwards of three hundred
              thousand, according to the Census taken by order of the General Government in 1791.
              They are all, or so nearly so that not one fiftieth part can be excepted, Cultivators
              of the Soil. It is therefore easy to conceive that they must send an immense quantity
              of Produce to the Shipping ports on the River. But still so extensive is the Country
              through which the Potomack and its branches pass, that it is yet but thinly settled.
              Its inhabitants are however very rapidly increasing as well by imigration as by the
              natural course of population.
            The Productions of the Country consist of Wheat—Indian Corn or maize,
              Rye—Oats—Tobacco—Potatoes, Beans—Peas—and in short of every article that the best
              farming lands are capable of producing. Hemp & Flax are cultivated here and yield
              large quantities. The Land is rich in pasturage—most parts of it admirably adapted to
              sheep—and a heavy growth of Timber fit for ship building, as well as for every other
              purpose, is found here. There is near Cumberland, and within 10 or 12 miles of the
              River, a tract of country that abounds with very large white pine trees suitable for
              masts of Ships: some of these trees are from 5 to 6 feet diameter and run up one
              hundred feet without a limb.
            Slate, Marble, Freestone of the red & gray portland kind and Iron Ore are found
              in abundance on the Banks of the River. Several large Iron works are already
              established which furnish Bar Iron & Castings of an excellent quality. Limestone
              abounds everywhere. Of coal too there is an inexhaustible quantity near Cumberland laying on the Banks of the River—and in other parts at no
              great distance from it; from whence in future not only all the towns and manufactories
              on the River may be supplied; but it will become a capital article of exportation.
            There is in the River a great plenty of very fine fish. Large quantities of shad and
              Herrings are annually taken here and exported to the West Indies.
            From the preceding observations it is easy to conceive that the Commerce of this
              River cannot be inconsiderable: And a single view of the Situation upon which the City
              of Washington is laid out, points out that spot as the most eligible on the River for
              a large commercial town.
            The City of Washington lays in Latitude 38_ 53’ it is situate on the East side of the
              Potomack about 4 miles from the head of tide water, and extends down the River nearly
              four miles, to an angle which is formed by the junction of the Eastern Branch with the
              Potomack; it then runs along the Eastern Branch for more than two miles. Its general
              width is about one mile and three qua⟨rters.⟩
            The Eastern Branch affords one of the finest harbours for Ships imaginable. It is
              more than a mile wide at its mouth, and holds nearly the same width for almost the
              whole distance to which the City extends upon it; it then narrows gradually to its
              head, which is about ten miles from its conflux with the Potomack. The Channel of this
              Branch lays on the side next the City; it has in all parts of it, as far as the City
              extends, from 20 to 35 feet of Water. Above the City it is only navigable for small
              craft. The Channel is generally so near the City that a wharf extended 40 or 50 feet
              from the Bank will have water enough for the largest Ships to come & discharge or
              receive their Cargoes. The land on each side of the Branch is sufficiently high to
              secure shipping from any wind that blows. And one very important advantage which this
              Branch has, as a harbour, over all extensive Rivers which freeze and are liable to be
              broken up suddenly by freshes or land floods, is, that, on account of the short
              distance to which it extends into the land, no rapidity of current is ever occasioned
              by freshes; and while Vessels in the main River, if they should happen to be caught
              there by the ice, are liable to receive great injury, and are sometimes totally lost
              by it, those in the Branch lay in perfect security: it has also the advantage of being open some days earlier in the spring and later in the winter
              than the main River at George Town and the upper parts of the City. The River
              generally shuts up about Christmas and is open again the latter part of february or
              very early in March. Sometimes there are only short interruptions by ice through the
              winter—and sometimes it happens that it is not closed so as to prevent the navigation
              during the winter. This was the case last winter.
            The main Channel of the Potomack opposite the City, running near the Virginia Shore,
              that part of the City which lays on the Potomack has only a small Channel carrying
              from 8 to 12 feet of water, until you come within about _ of a mile of George Town,
              when the Channel turning between Mason’s Island and the City, gives a depth of water
              from 20 to 30 feet close in with the shore of the City. This renders the water lots
              within that small space very valuable; for any ships that come up the River may here
              lay within twenty yards of the City; and the Bateaux which bring the produce of the
              Country down the River may at all times come here deep loaded as the⟨y⟩ come down,
              whereas they could not go thus loaded down to the Eastern Branch, unless in very
              smooth weather.
            Before a particular description of the Spot &ca on which the City of Washington
              is laid out, be given, it may not be improper to note the constitutional and legal
              ground upon which the location of the City is made.
            The Constitution of the United States grants to Congress the power “to exercise
              exclusive legislation in all cases whatsoever, over such district (not exceeding ten
              miles square) as may by cession of particular States, and the acceptance of Congress,
              become the seat of the Government of the United States.” 
            In conformity with this Constitutional power the following Act was passed on the 16th
              of July 1790—
            “An Act for establishing the temporary and permanent Seat of the Government of the
              United States.
            Section 1st Be it enacted by the Senate and House of Representatives of the United
              States of America in Congress assembled, That a district of Territory, not exceeding
              ten miles square, to be located as hereafter directed in the River Potomack, at some
              place between the mouths of the Eastern Branch and Connogochegue, be, and the same is
              hereby accepted for the permanent Seat of the Government of the
              United States: Provided nevertheless, that the operation of the laws of the State
              within such district shall not be affected by this acceptance, until the time fixed
              for the removal of the government thereto, and until Congress shall otherwise by law
              provide.
            Sect. 2d And be it further enacted, that the President of the United States be
              authorized to appoint, and by supplying vacancies happening from refusal to act or
              other causes, to keep in appointment as long as may be necessary, three Commissioners,
              who, or any two of whom, shall, under the direction of the President, survey, and by
              proper metes and bounds define and limit a district of Territory, under the
              limitations abovementioned; and the district so defined, limited & located, shall
              be deemed the district accepted by this Act for the permanent Seat of the Government
              of the United States.
            Sect. 3d And be it enacted, That the said Commissioners or any two of them, shall
              have power to purchase or accept such quantity of land on the eastern side of the said
              River, within the said District, as the President shall deem proper for the use of the
              United States; and according to such plans as the President shall approve, the said
              Commissioners or any two of them, shall prior to the first monday in December, in the
              year one thousand eight hundred, provide suitable buildings for the accommodation of
              Congress, and of the President, and for the public Offices of the Government of the
              United States.
            Sect. 4. And be it enacted, That for defraying the expense of such purchases and
              buildings, the President of the United States be authorized and requested to accept
              grants of money.
            Sect. 5. And be it enacted, That prior to the first Monday in December next, all
              offices attached to the seat of the Government of the United States, shall be removed
              to, and until the said first monday in December one thousand eight hundred, shall
              remain at the City of Philadelphia, in the State of Pennsylvania, at which place the
              session of Congress next ensuing the present shall be held.
            Sect. 6. And be it enacted, That on the said first Monday in December in the year one
              thousand eight hundred, the seat of the Government of the United States, shall, by
              virtue of this Act, be transferred to the District and place aforesaid. And all
              Offices attached to the seat of Government, shall accordingly be removed thereto by their respective holders, and shall, after the said day, cease to
              be exercised elsewhere; and that the necessary expense of such removal shall be
              defrayed out of the duties on imposts & tonnage, of which a sufficient sum is
              hereby appropriated.” 
            Upon examining the ground within the above described limits, and taking into
              consideration all circumstances, the President fixed upon the spot upon which the City
              has been since laid out, as the most proper for erecting the public buildings which
              are authorized to be prepared by the foregoing Act.
            But the Eastern Branch being made one of the boundaries within which the District of
              ten miles square was to be laid out, an amendment of the preceding act was thought
              necessary, so as to include a convenient part of the said Branch and the land of the
              South Eastern side of it within the said District of ten miles square. A formal Act
              for that purpose was accordingly passed on the third day of March 1791. By this means
              the Commissioners were enabled so to lay off the District of ten miles square, that
              the Centre thereof is made the centre of the spot on which the City is laid out as
              nearly as the nature & form of the ground of the City will permit. The District of
              ten Miles square thereby includes the River Potomack for 5 miles above & the like
              distance below the middle of the City—and extends into the State of Virginia about
              three miles over the River.
            The whole Area of the City consists of upwards of four thousand Acres. The ground is
              on an average about forty feet above the water of the River. Altho’ the whole taken
              together appears to be nearly a level spot, yet it is found to consist of what may be
              called wavy land—and is sufficiently uneven to give many very extensive and beautiful
              views from various parts of it, as well as to effectually answer every purpose of
              cleansing and draining the City.
            Two Creeks enter the City, one from the Main River, the other from the Eastern
              Branch, and take such directions as to be made to communicate with each other by a
              short Canal. By this means a water transportation for heavy Articles is opened into
              the heart of the City.
            No place has greater advantage of water either for the supply of the City or for
              cleansing the streets than this ground. The most obvious source is from the head
              waters of a Creek which seperates the City from George Town. This
              Creek takes its rise in ground higher than the City, and can readily be conveyed to
              every part of it. But the grand object for this purpose which has been contemplated by
              those best acquainted with the Country hereabouts and the circumstances attending it,
              and which has been examined with an eye to this purpose by good Judges, is the
              Potomack. The water of this River above the Great Falls, 14 miles from the City, is
              108 feet higher than the tide water. A small Branch, called Watt’s Branch, just above
              the falls, goes in a direction towards the City. From this Branch to the City a Canal
              may be made (and the ground admits of it very well) into which the River, or any part
              of it, may be turned and carried through the City. By this means the Water may not
              only be carried over the highest ground in the City; but if necessary over the tops of
              the Houses. This operation appears so far from being chimerical, that it is pronounced
              by good judges, who have examined the ground through & over which it must pass,
              that it might be effected for perhaps less money than it has and will cost the
              Potomack Company to make the River Navigable at the Great & Little Falls—and to
              clear the bed of the River between them.
            Should this be effected the produce of the Country will naturally be brought through
              it, and the situation afforded thereby for Mills and Manufactories of every kind that
              require the aid of Water, will be most excellent, and commensurate with any
              object.
            The public buildings for the accommodation of the Congress and the President of the
              United States are begun—and progress with much spirit. They are on a scale equal to
              the magnitude of the objects for which they are preparing—and will, agreeably to the
              plans which have been adopted, be executed in a style of architecture
              chaste—magnificent & beautiful. They will be built with beautiful white Stone
              which is pronounced certainly equal if not superior to the best portland Stone, by
              persons who have been long experienced in working the first quality of the Portland
              Stone. The quantity of this Stone is fully equal to any demand that can arise for it.
              That used for the public buildings is from an Island about 20 miles  below the City, which has been purchased by the
              Commissioners, and from which, and a tract of land laying on the River in the
              neighbourhood of it (the right of getting stone from which for 20 years has also been
              purchased by the commissioners) it is supposed that enough of this
              Stone may be obtained to answer every demand, however great.
            Besides the buildings for the accomodation of the Government of the United States, a
              very superb Hotel is erecting, the expense of which is defrayed by a lottery the Hotel
              being the highest prize. This building, with all its accommodations and dependencies,
              will perhaps be equal to any one of the kind in Europe.
            The Original proprietors of the land on which the City is laid out, in consideration
              of the great benefits which they expected to derive from the location of the City,
              conveyed, in trust, to the Commissioners, for the use of the public & for the
              purposes of establishing the City, the whole of their respective lands which are
              included within the lines of the City, upon condition, that, after retaining for the
              Public any number of Squares that the President may think proper for public
              improvements or other public uses, the lots shall be fairly and equally divided
              between the public and the respective proprietors.
            By this means the public had possession of upwards of ten thousand lots from which
              funds are to be raised to defray the expense of the public buildings (in addition to
                 dollars given by the States of Virginia
              and Maryland for that purpose)—and to effect such other things as it may be incumbent
              on the public to do in the City—Between three & four thousand lots have been
              already disposed of by the Commissioners, and the average price at their public sales
              has exceded two hundred & forty dollars per lot. The price of lots has lately
              risen very much—and a great increase is still expected as the object comes to be more
              investigated & better known.
            After furnishing very ample funds for the accomplishment of every object in the City
              on the part of the public, a large surplus of lots will remain the property of the
              City, which hereafter may, and undoubtedly will be so applied as to defray the annual
              expenses incident to the City—and the Citizens and their property thereby be free from
              a heavy tax which is unavoidable in other large Cities.
            Among the many advantages which will be derived to this City, over almost all other
              large Cities, from the Circumstance of its being originally designed for the Capital
              of a great Nation—may be ranked as the foremost, the width of the Streets—(none of which are less than ninety feet, & from that to one hundred &
              sixty) and the attention which will be paid to leveling or regulating the Streets,
              upon a general principle, in the first instance, in such a manner as to avoid any
              future inconvenience to such buildings as may be erected in the early establishment of
              the City—and to give that declivity to them in the several parts of the City as will
              readily and effectually carry all filth into the common Sewers—These circumstances are
              of the highest importance as they affect the health and the lives of the
              inhabitants.
            Besides the advantages which the City of Washington will have from its being the Seat
              of the Government of the United States—from its being within a few miles of the Centre
              of the Territory of the United States from North to South, and nearly the Centre of
              population—and from the immediate commerce of the Potomack—it will receive an immense
              benefit from its intercourse with the Country west of the Allegany Mountains through
              the River Potomack, which offers itself as the most natural and the nearest Channel of
              Commercial intercourse with that very extensive and rich Country.
            At present the land carriage between the navigable Waters of the Monongahelia (a fork
              of the Ohio) and the navigable Waters of the Potomack is less than forty miles, and a
              good waggon Road is open between the two waters. Men of judgement on the subject of
              inland navigation have examined the ground between the highest branches of the
              Potomack and those of the Ohio, and have been decidedly of opinion that the land
              carriage between the two places, where boats may come to each, can be reduced to
              fifteen miles, and they have found nothing to convince them but that these waters may
              hereafter be made to communicate with each other.
            The Settlers on the Ohio & Mississippi will of course carry their heavy produce
              to a market down those Rivers; but their returns will be most natural through the
              Potomack; for they cannot ascend the Western Waters without great expense and much
              loss of time, the current there being so rapid that a sharp boat with six oars can
              scarcely ascend fifteen miles per day.
            The fur and peltry trade of the great Lakes may be brought to the City of Washington,
              through the Channel of the Potomack, four hundred miles nearer than to any other
              shipping port to which it has hitherto been carried.
            
            Mr Jefferson, in his notes on the State of Virginia, mentions this subject in the
              following words,
            “The Potomack offers itself under the following circumstances for the trade of the
              Lakes and the Waters Westward of Lake Erie. When it shall have entered that Lake it
              must coast along its southern shore on account of the number and excellence of its
              harbours; the Northern tho’ shortest having few harbours and those unsafe. Having
              reached Cayahoga, to proceed on to New York it will have eight hundred and twenty five
              miles and five portages; whereas it is but four hundred and twenty five miles to
              Alexandria its emporium on the Potomack, if it turns into the Cayahoga and passes
              through that, Big Beaver, Ohio, Yahogany (or Monongahelia & Cheat) and the
              Potomack, and there are but two portages; the first of which from Cayahoga to Big
              Beaver may be removed by uniting the sources of these waters which are Lakes in the
              nighbourhood of each other and in a Champain Country: The others, from the waters of
              the Ohio to the Potomack, will be from fifteen to forty miles, according to the
              trouble which shall be taken to approach the two navigations. For the trade ⟨of⟩ the
              Ohio, or that which shall come into it from its own waters or from the Mississippi, it
              is nearer through the Potomack to Alexandria than to New York by five hundred &
              eighty miles, and is interrupted by one portage only. There is another circumstance of
              difference. The lakes themselves never freeze; but the communications between them
              freeze; and the Hudson’s River itself is shut up by ice three months in the year;
              whereas the Channel to the Chesapeak leads directly to a warm climate, the southern
              parts of it very rarely freeze at all, and whenever the Northern do, it is so near the
              sources of the Rivers, that the frequent floods to which they are liable, break the
              ice up immediately, so that vessels may pass through the winter subject only to
              accidental and short delays.” 
            In addition to the foregoing remarks it may be only necessary to say, that there is
              not a River in America capable of being rendered more secure from an attack by water
              than the Potomack. Its banks are every where high and bold, with the Channel often not
              more than two hundred yards from the Shore. Diggs’ point, about ten miles below the
              City of Washington, is remarkably well calculated for a Battery; as all vessels coming
              up the River must present their bows to that point for the distance of three quarters of a mile; and after
              passing, their sterns are equally exposed for about the same distance; the middle of
              the Channel there is not more than two hundred yards from the point.
            It may not be amiss to subjoin the following extracts from the Laws of Maryland, and
              the terms and conditions for regulating the materials and manner of the buildings and
              inprovements on the Lots in the City of Washington.
            Extract from the Act of the Assembly of Maryland, entitled “An Act for opening and
              extending the navigation of the River Potomack,” in which the Shares are made real
              Estate.
            “Be it enacted, That foreigners shall be and are hereby enabled to subscribe for and
              hold Shares in the Potomack Company.” 
            Extract from an Act of the General Assembly of Maryland, entitled “An Act concerning
              the Territory of Columbia, and the City of Washington.
            Be it enacted, That any foreigner may, by deed or will, hereafter to be made, take
              and hold lands within that part of the said Territory which lies within this State, in
              the same manner as if he was a Citizen of this State, and the same lands may be
              conveyed by him and transmitted to, and be inherited by his heirs or relations, as if
              he and they were Citizens of this State Provided, That no foreigner shall, in virtue
              hereof, be entitled to any further or other privilege of a Citizen.” 
            “Terms and Conditions declared by the President of the United States, for regulating
              the materials and manner of the Buildings and Improvements on the lots in the City of
              Washington.
            1st That the outer and party walls of all houses within the said City shall be built
              of Brick or Stone.
            2d That all buildings on the streets shall be parallel thereto, and may be advanced
              to the line of the Street, or withdrawn therefrom, at the pleasure of the improver:
              But where any such Building is about to be erected, neither the foundation or
              party-wall shall be begun without first applying to the person or persons appointed by
              the Commissioners to superintend the buildings within the City, who will ascertain the
              lines of the walls to correspond with these regulations.
            3d The wall of no house to be higher than forty feet to the Roof in any part of the
              city; nor shall any be lower than thirty five feet on any of the Avenues.
            4th That the person or persons appointed by the Commissioners to superintend the
              Buildings may enter on the land of any person to set out the
              foundation and regulate the Walls to be built between party and party, as to the
              breadth and thickness thereof: Which foundation shall be laid equally on the lands of
              the persons between whom such party-walls are to be built, and shall be of the breadth
              and thickness determined by such person proper: and the first builder shall be
              reimbursed one moity of the charge of such party-wall, or so much thereof as the next
              builder shall have occasion to make use of, before such next Builder shall anyways use
              or break into the Wall—The charge or value thereof to be set by the person or persons
              so appointed by the Commissioners.
            5th As temporary conveniences will be proper for lodging workmen and securing
              materials for building, it is understood that such may be erected with the approbation
              of the Commissioners: But they may be removed or discontinued by the special order of
              the Commissioners.
            6th The way into the Squares being designed in a special manner for the common use
              & convenience of the occupiers of the respective squares. The property in the same
              is reserved to the public, so that there may be an immediate interference on any abuse
              of the use thereof by any individual, to the nuisance or obstruction of others. The
              proprietors of the lots adjoining the entrance into the Squares, on arching over the
              entrance and fixing gates in the manner the Commissioners shall approve, shall be
              intitled to divide the space over the arching and build it up with the range of that
              line of the square.
            7th No vaults shall be permitted under the streets, nor any encroachment on the
              footway above by steps, stoops, porches, cellar doors, Windows, ditches or leaning
              Walls; nor shall there be any projection over the Street, other than the eves of the
              Houses, without the consent of the Commissioners.
            8th These regulations are the terms & conditions under and upon which conveyances
              are to be made, According to the deeds in trust of the lands within the City.”
          